                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JARROD N. GANT,

                        Plaintiff,

        v.                                                     Case No. 19-C-172

CO ADKINS, SGT KELLER,
and SCOTT M. ECKSTEIN

                        Defendants.


                                      SCREENING ORDER


        The plaintiff, who is currently serving a state prison sentence at Green Bay Correctional

Institution (GBCI) and representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that

his civil rights were violated. This matter comes before the court on the plaintiff’s motion for leave

to proceed without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        The plaintiff has requested leave to proceed without prepayment of the full filing fee (in

forma pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full

amount of the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). The plaintiff has filed a

certified copy of his prison trust account statement for the six-month period immediately preceding

the filing of his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid

an initial partial filing fee of $0.13. The plaintiff’s motion for leave to proceed without prepaying

the filing fee will be granted.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, the plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       On July 6, 2018, the plaintiff alleges he suffered an asthma attack while exercising in his cell

in the Restrictive Housing Unit of GBCI. The plaintiff states that he attempted to make several calls

via his cell intercom to contact an officer and that CO Adkins could be heard through the intercom

speaker continuously disconnecting his calls. CO Adkins answered the plaintiff’s call on his third


                                                  2
attempt, and asked him what his medical emergency was. The plaintiff responded that he was

having an asthma attack and that he should send a sergeant to his cell. CO Adkins allegedly

responded by saying why are you yelling at me. The plaintiff states that he told CO Adkins that his

calls were getting disconnected and asked why his calls were being disconnected. CO Adkins

allegedly then responded that the plaintiff did not sound like he was having an asthma attack and

disconnected the call. The plaintiff then proceeded to yell out of his cell to get his neighbor’s help

because he could not breathe. The plaintiff’s neighboring inmates began to be loud and boisterous

and began to yell for the sergeant to come to the plaintiff’s cell to help him.

         Sometime later Sgt. Keller came to the plaintiff’s cell. The plaintiff explained that he had

an asthma attack while exercising and that despite his calls for help he received no response because

his intercom calls were being disconnected by CO Adkins. The plaintiff states that Sgt. Keller told

him he would speak with CO Adkins about disconnecting the intercom calls and that he was placing

the plaintiff on a 30-day back of cell/knee restriction for being disruptive, which allegedly caused

him physical injuries, emotional distress, and pain and suffering. The plaintiff alleges that neither

CO Adkins nor Sgt. Keller made any attempts to get him medical assistance. According to the

plaintiff, CO Adkins did not log this incident in the logbook in the control booth and did not write

up an incident report about the plaintiff’s asthma attack. The plaintiff also states that when he spoke

with Sgt. Keller later on October 22, 2018, Sgt. Keller could not recall if he wrote an incident report

regarding the plaintiff’s asthma attack. The plaintiff was later seen by a nurse who acknowledged

that he does have asthma. The plaintiff is seeking both compensatory and punitive damages, a well

as a declaration that the defendants’ acts violated his constitutional rights. The plaintiff also seeks




                                                  3
a preliminary and permanent injunction ordering the defendants to follow the DOC policies

concerning inmate safety and documenting incidents that occur.

                                     THE COURT’S ANALYSIS

       To state a claim under § 1983, a plaintiff must allege a person acting under color of state law

violated rights secured by the Constitution and laws of the United States. 42 U.S.C. § 1983; West

v. Atkins, 487 U.S. 42, 48 (1988). Denial of, or deliberate indifference to, a prisoner’s serious

medical needs can amount to a violation of the Eighth Amendment’s proscription of cruel and

unusual punishment. Estelle v. Gamble, 429 U.S. 97, 106 (1976). To prevail on a claim for

deliberate indifference, a plaintiff must show “something approaching a total unconcern for [his]

welfare in the face of serious risks, or a conscious, culpable refusal to prevent harm.” Duane v.

Lane, 959 F.2d 673, 677 (7th Cir. 1992) (citing McGill v. Duckworth, 944 F.2d 344 (7th Cir. 1991)).

The defendant must have known of and disregarded an “excessive risk” to the inmate's health or

safety. Sellers v. Henman, 41 F.3d 1100, 1102 (7th Cir. 1994).

       The plaintiff’s allegations, which the court must accept as true at this stage, are sufficient

to state a deliberate indifference claim against CO Adkins. The plaintiff informed CO Adkins that

he was in the midst of an asthma attack and CO Adkins ignored him, disconnected his cell intercom

calls, and did not take any steps to get medical assistance for him. Regarding Sgt. Keller, although

the plaintiff had just suffered an asthma attack, his complaint does not allege that he was still

suffering any symptoms at the time that Sgt. Keller spoke with him or that he was in need of

medical attention at that time. The plaintiff’s claim, that Sgt. Keller was deliberately indifferent to

his serious medical need because he did not contact health services after being informed of his

attack, ignores the fact that the prison has a system, mainly health service requests, by which a


                                                  4
prisoner can notify the prison that he wishes to speak to a medical provider. “Bureaucracies divide

tasks; no prisoner is entitled to insist that one employee do another’s job,” and the Warden of each

prison “is entitled to relegate to the prison’s medical staff the provision of good medical care.”

Burks v. Raemisch, 595 F.3d 592, 595 (7th Cir. 2009). Because the plaintiff’s medical condition

did not pose a serious risk to him at the time Sgt. Keller spoke with him, Sgt. Keller was not

obligated to report his condition for him to medical staff. In addition, although the plaintiff alleges

that Sgt. Keller should have known about his subordinate CO Adkins’ failure to log the incident in

the logbook and write up an incident report, “[l]iability depends on each defendant's knowledge and

actions, not on the knowledge or actions of persons they supervise,” id. at 594, and the plaintiff does

not allege that Sgt. Keller had actual knowledge of this, only that he should have known.

       Although the plaintiff’s allegations are not sufficient to state a deliberate indifference claim

against Sgt. Keller, they are sufficient to state a retaliation claim against him. “‘An act taken in

retaliation for the exercise of a constitutionally protected right is actionable under § 1983 even if

the act, when taken for a different reason, would have been proper.’” Lekas v. Briley, 405 F.3d 602,

614 (7th Cir. 2005) (quoting Matzker v. Herr, 748 F.2d 1142, 1150 (7th Cir. 1984), limited on other

grounds by, Salazar v. Chicago, 940 F.2d 233, 240–41 (7th Cir. 1991)). “This includes retaliation

against an inmate for exercising his constitutional right to access the courts or to use the prison

grievance process.” Id. “[A] prisoner can sufficiently state a claim for relief when he alleges that

prison officials issued baseless disciplinary tickets against him in retaliation for pursuit of

administrative grievances.” Id. Because the plaintiff alleges that the only reason Sgt. Keller placed

him on a 30-day back of cell/kneel restriction was because he informed Sgt. Keller that he was




                                                  5
going to file an inmate complaint against both Sgt. Keller and CO Adkins, his complaint sufficiently

states a retaliation claim against Sgt. Keller.

        Although the plaintiff lists Scott Eckstein, the warden of GBCI, as a defendant, he does not

allege any claims specifically against him. Section 1983 liability is premised on the wrongdoer’s

personal responsibility. Kuhn v. Goodlow, 678 F.3d 552, 555–56 (7th Cir. 2012). “An individual

cannot be held liable in a § 1983 action unless he caused or participated in an alleged constitutional

deprivation.” Id. at 556 (quoting Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983)). As

the plaintiff does not allege any direct participation by Eckstein, he will be dismissed from this case.

        The plaintiff is also seeking a preliminary and permanent injunction ordering the defendants

“to follow the DOC policies concerning inmates safety and documenting the incidents that occur.”

ECF No. 1 at 11. In order to obtain a preliminary injunction a plaintiff must show, among other

things, that no adequate remedy at law exists and that he will suffer irreparable harm if preliminary

injunctive relief is denied. Platinum Home Mortg. Corp. v. Platinum Fin. Grp., Inc., 149 F.3d 722,

726 (7th Cir. 1998). Here, the plaintiff has not alleged that he is suffering any irreparable harm as

a result of any alleged failure by the defendants to follow DOC policies, and is able to seek relief

for the harm he sustained through his § 1983 actions against them. As a result, the plaintiff will not

be able to proceed on his claim for a preliminary and permanent injunction.

        The court finds that the plaintiff may proceed on the following claims: a deliberate

indifference claim against CO Adkins and a retaliation claim against Sgt. Keller.

        IT IS THEREFORE ORDERED that this case is referred to Magistrate Judge Nancy

Joseph for all pretrial proceedings in accordance with 28 U.S.C. § 636(b)(1). The magistrate judge

will decide all non-dispositive motions (i.e., motions to compel, motions to recruit counsel, and


                                                   6
motions to amend pleadings). A party may serve and file objections to an order deciding a non-

dispositive issue within 14 days of being served with a copy. This court will consider any timely

objection and modify or set aside any part of the order that is clearly erroneous or is contrary to law.

See Fed. R. Civ. P. 72(a). The magistrate judge will also issue a report and recommendation

concerning any motion for injunctive relief or dispositive motions that are filed (i.e., motions to

dismiss and motions for summary judgment). Either party may object to the magistrate judge’s

report and recommendation within 14 days of being served with a copy. This court will conduct

a de novo review of any part of the magistrate judge’s recommendation that has been properly

objected to and will either accept, reject, or return the matter to the magistrate judge with

instructions. See Fed. R. Civ. P. 72(b). The case will return to this court for trial, if necessary.

        IT IS FURTHER ORDERED that the plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that Scott Eckstein is dismissed as a defendant.

        IT IS FURTHER ORDERED that pursuant to an informal service agreement between the

Wisconsin Department of Justice and this court, copies of the plaintiff’s complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on the state

defendants.

        IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $349.87 balance of the filing fee by collecting monthly

                                                   7
payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2).

The payments shall be clearly identified by the case name and number assigned to this action. If

the plaintiff is transferred to another institution, the transferring institution shall forward a copy of

this order along with the plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, the plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program Facility.

If the plaintiff is no longer incarcerated at a Prisoner E-Filing Program institution, he will be

required to submit all correspondence and legal material to:

                                Honorable William C. Griesbach
                                c/o Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                125 S. Jefferson Street, Suite 102
                                Green Bay, WI 54301




                                                   8
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       The plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 13th day of March, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                     9
